Citation Nr: 0819418	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of the left foot.

2.  Entitlement to service connection for depression as 
secondary to the service connected varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia which, in part, denied 
entitlement to SMC based on the loss of the use of the left 
leg and denied entitlement to service connection for 
depression.

In June 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket. 


FINDINGS OF FACT

1.  The objective evidence of record fails to show that no 
left leg function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with the use of a suitable prosthetic 
appliance. 

2.  Depression is not the result of a disease or injury in 
service and is unrelated to a service-connected disease or 
injury. 


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation based 
on loss of use of the left leg have not been met.  38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2007).

2.  The veteran's depression was neither incurred in nor 
aggravated by military service, nor is it secondary to any 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).

In a letter issued in June 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim for 
secondary service connection.  In a letter issued in June 
2007, the RO notified the veteran of the evidence needed to 
substantiate his claim for SMC.  These letters satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the June 2004 and June 2007 letters.  However, the veteran 
did not receive notice about the evidence needed to establish 
a rating or notice regarding an effective date until a March 
2006 letter.  VCAA notice should be provided prior to the 
initial adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the March 2006 letter was cured by 
readjudication in a supplemental statement of the case dated 
in October 2007.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.

Additionally, the veteran underwent VA examinations for the 
varicose veins of his left leg in December 2001, July 2002, 
June 2003 and June 2004.

To date, VA has not afforded the veteran a VA examination, or 
obtained a medical opinion regarding his claimed depression.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  38 U.S.C.A. § 5103A(c)(4).  Evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In the instant case there is no competent evidence that 
current depression may be related to service or to a service 
connected disability.  The veteran has not reported a 
continuity of symptomatology extending from service, and no 
competent opinion links current depression to service or to a 
service connected disability.  For these reasons, an 
examination or opinion is not necessary.  Cf. McLendon v. 
Nicholson, 20 Vet App 79 (2006).

There is no indication of additional pertinent evidence that 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 


I.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of the left foot.

Factual Background

The veteran underwent a VA examination in December 2001.  The 
veteran reported that he developed varicose veins of the left 
leg in service.  He had been wearing hose on his leg for over 
30 years.  He had gotten ulcers and had constant pain in the 
leg.  During the night, he got painful cramps.  On 
examination there was edema and large varicose veins to the 
groin.  The diagnosis was severe varicose veins.

In a May 2002 letter, Dr. Kevin Yingling stated that the 
veteran had a history of a cerebrovascular accident and left 
leg edema.  The veteran had reported asymmetry of his left 
leg, pain in his left leg, intermittent edema in his left leg 
and pain in his right knee which limited his physical 
activity.  Dr. Yingling noted that it was clear that the 
veteran had symptoms that were limiting to his activities and 
localized in the left leg.

In July 2002 the veteran again underwent a VA examination.  
The examiner noted that the veteran had prominent 
varicosities in his left leg.  He had continued pain and 
difficulty with his left leg.  He had worn support stocking 
for 50 years.  The condition limited his mobility as far as 
standing 20 to 30 minutes and walking beyond one block.  He 
stated that his symptoms were significantly increased after 
standing.  He was limited and could not be on his legs for a 
long time.  The diagnosis was severe varicose veins, greater 
saphenous system, moderate varicose lesser saphenous system 
left leg.

In June 2004 the veteran again underwent a VA examination.  
The veteran had moderate varicosities of the left lower 
extremity extending from foot to the left medial thigh.  The 
veteran did not complain of aching of the left lower 
extremity or fatigue.  The veteran was in a wheelchair.  He 
stated that he did get some swelling on occasion but could 
not really give a reason as to why he had not been standing 
at all recently.  He had no specific complaints caused by the 
varicose veins as far as his activities of daily living in 
the past or currently.  The diagnosis was moderate varicose 
veins of the left lower extremity in the greater saphenous 
distribution.

In March 2006 the veteran was admitted to Cabell Huntington 
Hospital.  The discharge diagnosis was a history recurrent 
cerebrovascular accident with residual left-sided weakness.

A February 2007 treatment note from the Huntington Hospice 
noted that the veteran had a general debility, his balance 
was poor and that he was unable to stand from chair to bed 
alone.

In June 2007 the veteran underwent a VA examination.  The 
veteran reported that he had 4 strokes and because of this he 
was unable to stand and walk on his own.  He currently did 
not have any treatment for his varicose veins.  He had 
weakness in his left leg that had been present for years.  He 
was unsure if the cause of the weakness was due to his 
strokes or to his falls in service.  He stated that his left 
leg was in terrible condition due to his varicose veins.  He 
had other significant history relating to his vascular 
disease including diabetic neuropathy of the lower 
extremities.  He was unable to stand without assistance now 
and spent the majority of his time in bed.    The diagnosis 
was varicose veins of the left lower extremity.  The examiner 
stated that exercise exertion was not precluded by this 
condition and there were no effects on his daily activities.  

When examining the veteran's feet, the examiner noted that 
the veteran's limited walking and standing was due to his 
general debility.  The veteran currently lived in a hospice.  
He was not able to stand and walk without assistance and he 
had trouble picking up his left foot. 

Analysis

The veteran is claiming entitlement to special monthly 
compensable (SMC) based on loss of use of the left foot.  His 
claim was received on June 21, 2004.

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 
3.350 (2007).

Loss of use of the foot, for the purpose of SMC, will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with the use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion, etc., can 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350, 4.63 (2007).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning an SMC award is 
not whether amputation is warranted, but whether the 
appellant has had effective function remaining other than 
that which would be equally well served by an amputation with 
use of a suitable prosthetic appliance.  The Court also 
stated that, in accordance with 38 C.F.R. § 4.40, the Board 
is required to consider the impact of pain in making its 
decision and to articulate how pain on use was factored into 
its decision.  Id.

Here, the competent evidence of record fails to demonstrate 
loss of use of the left foot as a result of the service 
connected varicose veins.  Indeed, while VA examination in 
June 2007 revealed that the veteran was limited in his 
standing and walking as he was not able to stand and walk 
without assistance, this was attributed to a general debility 
as a result of his history of having 4 strokes.  The VA 
examiner specifically noted that exercise exertion was not 
precluded by his varicose vein condition and there were no 
effects on his daily activities.

Additionally, private treatment records from Cabell 
Huntington Hospital in March of 2006 indicate that the 
veteran's left leg weakness was a result of his history of 
recurrent cerebrovascular accidents.

The Board acknowledges the veteran's statements to the effect 
that he has loss of use of the left foot as a result of his 
service connected varicose veins.  In this regard, the 
veteran is competent to give evidence about what he 
experienced. See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

In the present case, the objective findings indicating that 
the veteran's left leg disability was not a residual effect 
of his varicose veins are found to be more probative than the 
veteran's statements of loss of use of the left foot a as a 
result of a service connected disability.

As loss of use of the left leg has not been shown as a result 
of a service connected disability, a grant of special monthly 
compensation on this basis is not possible here.  The record 
does not show, and the veteran has not claimed, any other 
bases for a grant of special monthly compensation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 


II.  Entitlement to service connection for depression as 
secondary to the service connected varicose veins.

Applicable Laws in Secondary Service Connection Claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the nonservice-
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection has been in effect for varicose veins of 
the left leg and plantar fasciitis of the right foot since 
August 7, 2001.

The Board has reviewed the veteran's service medical records 
and finds no evidence of complaints of, or treatment for 
depression.

In August 2004 the veteran presented to the Huntington VA 
Medical Center (VAMC) with complaints of continued problems 
with depression.  The diagnosis was depression, not 
suicidal/homicidal.

Analysis

In this case, a grant of service connection based on direct 
causation for depression is not warranted.  While the veteran 
has a current diagnosis of depression, the veteran's service 
medical records are entirely negative for any complaints or 
treatments for depression, the veteran has not reported 
depressive symptoms in service and there is no competent 
evidence linking the current condition to service.  The 
preponderance of the evidence is, therefore, against the 
claim for entitlement to service connection on a direct 
basis.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

The veteran claims that his depression disorder was caused by 
his service connected varicose veins of his left leg.  

However, there is no competent opinion relating the veteran's 
depression to the service connected varicose veins of the 
left leg.  

The only evidence that there is a relationship between the 
veteran's current depression and his service-connected 
varicose veins of the left leg consists of the veteran's 
contentions.  The veteran, however, is a lay person.  Lay 
persons are generally not competent to express opinions as to 
medical causation.  Jandreau v. Nicholson, No. 2007-7029 
(Fed. Cir. Jul. 3, 2007); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The record contains no other evidence that current depression 
was caused or permanently aggravated by service connected 
varicose veins of the left leg.  

As such, the weight of the competent evidence is against the 
claim.  Reasonable doubt does not arise and the appeal is 
denied.  38 U.S.C.A. § 5107(b).


ORDER


Entitlement to special monthly compensation (SMC) based on 
the loss of use of the left foot is denied.

Entitlement to service connection for depression as secondary 
to the service connected varicose veins is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


